DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 SEP 2022 has been entered.

Response to Amendment
Examiner notes the amendment filed 19 SEP 2022.  The amendment has been entered.
Claims 12, 14-16 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 30 OCT 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10-11, and 19-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “a second end, which does not fluidly reconnect to the return loop”.  There is no support for this limitation in the application as originally filed.  In the specification as disclosed (e.g. Figure 3 and PG 0052), the return loop 30 and recycle loop 40 both pass through housing 2, which is open internally.  Therefore, the recycle loop 40 is necessarily fluidly connected back to separator 25 via the open volume of housing 2.  The specification does not provide any alternative which supports the negative limitation as claimed, and the dependent claims do not correct this deficiency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-11, and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a second end, which does not fluidly reconnect to the return loop”.  In the specification as disclosed (e.g. Figure 3 and PG 0052), the return loop 30 and recycle loop 40 both pass through housing 2, which is open internally.  Therefore, the recycle loop 40 is necessarily fluidly connected back to separator 25 via the open volume of housing 2.  This renders the intended scope of Claim 1 unclear.  The dependent claims do not address the deficiency.

Claim Interpretation
For the purposes of examination, Examiner is treating the term “a second end, which does not fluidly reconnect to the return loop connected” to exclude a direct connection between the recited elements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 10-11, and 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindner ‘234 (U.S. Patent 4,389,234).
Claim 1 - Lindner ‘234 discloses a coating apparatus (Figure 8, Column 5 Line 58 - Column 7 Line 41) for applying a coating on glass containers (Column 5 Lines 64-65) with a coating chemical compound (Column 7 Lines 42-44) comprising:
a housing (Column 5 Line 66, hood 110) with a coating tunnel (Column 6 line 25-27, space inside inner wall is the conveyance tunnel),
a conveyer belt (Column 5 Line 63) moving the containers through the coating tunnel from an inlet to an outlet of the said coating tunnel (Column 5 Lines 62-65),
a conduit in the form of tubes and pipes to transport carrier gas (Column 5 Lines 18-20, line 16 where air and coating compound are conveyed; Column 10 Lines 13-32, three separate lines in loops A, B, C for conveying air and coating compound, said lines comprised of T-connections and appropriate conduits)
one primary loop (Column 9 Lines 54-65, three loops; innermost loop A may arbitrarily be designated as the primary loop as it has the highest concentration of coating compound), and
a separator having a "T" or "Y" like form (Column 10 Lines 13-21, T-connections used in the direction of airflow both for entry into and exit from the blowers; upon exit from the T-connections and attached piping, intermingling jets are formed that emanate from and pass into piping which further controls the flow of the gas) configured and oriented to receive a single flow of carrier gas flow mixed with air and loaded with coating chemical compound coming from the coating tunnel (Column 10 Lines 13-21, the T-connections that exhaust gas from the blower take a single gas stream from the blowers and split it into two discrete gas streams; the gas streams are a combination of carrier gas, air, and coating compound as these elements intermix in the coating tunnel and exit as a composite gas stream, which then passes through the blower and into the T-connection for exhaust.  With regards to blower C in Figure 9, the piping from which comprises the two outermost gas streams in Figure 9, the T-connection downstream of blower 316 separates the gas stream into (1) a loop that enters and exits the coating tunnel at the upstream entrance, the gas being otherwise contained by piping; this loop is commensurate with the recycle loop as claimed; and (2) a loop that enters and exits the coating tunnel at the downstream exit, the gas being otherwise contained by piping; this loop is commensurate with the return loop as claimed.  See also Column 9 Lines 40-53; the jets of gas in the coating chamber intermix with each other; therefore any compound introduced in loop A migrates through the loops to loops B and C.) and to separate and direct said single flow of gas flow into at least two distinctive non-overlapping flows (previous citation and analysis; Examiner notes that the flow of gas inside the piping is constrained and is not overlapping with other flows while in the piping and is expressly divided into two branches) having different directions relative to the movement of the containers on the conveyor belt (Figure 9; with regards to the gas flows exiting the T connector downstream of blower C, the T connector splits the stream into a stream that initially moves up and away from the conveyor and a stream that initially moves down and towards the conveyor; up and down are different directions and both of these directions are perpendicular to, and therefore also different from, the direction of movement of containers on the conveyor belt.), wherein the separator separates the carrier gas flow loaded with the coating compound in one first part of the carrier gas loaded with the coating chemical compound in a first circuit called return loop and the other part of the carrier gas loaded with the coating chemical compound in another second circuit called recycle loop going to the inlet of the coating tunnel (return and recycle loops defined previously), wherein the recycle loop extends between a first end, which is fluidly connected to the separator (Figure 9A, the outlet from blower C which empties to the downstream end of the coating chamber; the upstream end of this conduit is directly connected to the separator), and a second end, which does not fluidly reconnect to the return loop (Figure 9A, the outlet from blower C which empties to the downstream end of the coating chamber; the downstream end of this conduit is not directly connected to the upstream return loop).  
Claim 3 – Lindner ‘234 discloses the coating apparatus according to claim 1 comprising additionally an air inlet in proximity to the outlet of the coating tunnel (Column 9 Lines 17-20; Column 9 Lines 6-9 disclose that the commensurate blowers in loop A introduce air into the coating chamber; as such, the blowers identified in loop C constitute air inlets at least by virtue of propelling the separated contents of loop A; blower 226 is in proximity to the outlet of the coating apparatus).  
Claim 4 – Lindner ‘234 discloses the coating apparatus according to claim 1 wherein the separator is not part of the primary loop (with reference to Figure 9, the T-connector downstream of blower C is not part of loop A; loop A is arbitrarily designated as the primary loop as discussed above).  
Claim 5 – Lindner ‘234 discloses the coating apparatus according to claim 1, wherein each loop comprises at least one jet slot and receiver slot (Column 9 Lines 2 – 53).  
Claim 6 – Lindner ‘234 discloses the coating apparatus according to claim 1, wherein the return loop goes from the separator to a far side of the coating tunnel and the carrier gas loaded with the coating chemical compound is reintroduced into the coating tunnel through a jet slot (Figure 9 and Columns 9 Lines 2-53).  
Claim 7 – Lindner ‘234 discloses the coating apparatus according to claim 1, wherein recycle loop goes from the separator of the coating apparatus to a proximity of entry of inlet of the coating apparatus (Figure 9 and Column 9 Lines 2-53, gas that reaches loop C is recirculated to near the entry of the coating apparatus as depicted in Figure 9).  
Claim 8 – Lindner ‘234 discloses the coating apparatus according to claim 1, wherein recycle loop goes from the separator of the coating apparatus to a proximity of entry or inlet of the coating apparatus with a perpendicular introduction in view of the movement of the containers on the conveyer belt (Figure 9 and Column 9 Lines 2-53; as shown in Figure 9, gas is introduced from above or below the substrates as they are transferred down the length of the coating chamber).  
Claim 10 – Lindner ‘234 discloses the coating apparatus according to claim 1, wherein the coating apparatus comprises an inlet for fresh air situated between the outlet of the coating tunnel and a last loop introducing or reintroducing the carrier gas loaded with the coating chemical compound into the coating tunnel through a jet slot (Figure 9 and Column 9 Lines 6-9 and 17-20; if one blower introduces air, all blowers which handle any portion of that blown stream necessarily serve to introduce air through them).  
Claim 11 – Lindner ‘234 teaches the coating apparatus according to claim 1, wherein the coating apparatus comprises an exhaust (Column 9 Lines 49-53).
Claim 19 – Lindner ‘234 teaches the coating apparatus according to claim 1, wherein the return loop includes a continuous loop portion and a fresh air passageway having a fresh air inlet, the fresh air passageway being fluidly connected to the continuous loop portion for delivering fresh air into the continuous loop portion (With regards to Figure 9A, the return loop includes portions of airflow which cross the coating chamber.  The upstream entrance to the coating chamber is connected to the glass forming chamber as discussed at Column 5 Lines 11-17, and air is entrained into the coating chamber with the glass.  The air flowing through the entrance to the chamber passes into the gas flows vertically traversing the chamber and therefore is directly connected to the return loop). 
Claim 20 – Lindner ‘234 teaches the coating apparatus according to claim 19, wherein the continuous loop portion and the fresh air passageway are connected at a location that is positioned within the housing (With regards to Figure 9A, the fresh air passageway which constitutes the upstream end of the coating chamber connects with the continuous loop portion of the return loop inside the body of the coating chamber). 
Claim 21 – Lindner ‘234 teaches the coating apparatus according to claim 19, wherein the connection between the continuous loop portion and the fresh air passageway is located upstream of the recycle loop (With regards to Figure 9A, the return loop is at the upstream end of the chamber whereas the recycle loop is at the downstream end of the chamber.  Therefore, the connection between the continuous loop portion of the return loop and the fresh air passageway is upstream of the recycle loop.). 
Claim 22 – Lindner ‘234 teaches the coating apparatus according to claim 19, wherein the fresh air passageway extends between a first end defining the fresh air inlet, through which fresh air is introduced, and a second end that is fluidly connected to the return loop (With regards to Figure 9A, the upstream end of the chamber inlet corresponds to the first end and the downstream end of the chamber inlet just past the glass rollers corresponds to the second end which is directly adjacent to the vertical gas flows of the return loop). 
Claim 23 – Lindner ‘234 teaches the coating apparatus according to claim 1, wherein the second end terminates at an exhaust (Column 9 Lines 49-53 , the remainder of the gas exiting loop C enters exhaust system 198 to vent to atmosphere). 
Claim 24 – Lindner ‘234 teaches the coating apparatus according to claim 1, wherein an entirety of the other part of the carrier gas loaded with the coating chemical compound is exhausted to atmosphere (all gas flows which traverse the chamber necessarily exit the traversal conduits into the atmosphere of the coating chamber).

Response to Arguments
Applicant's arguments filed 19 SEP 2022 have been fully considered but they are not persuasive.
Applicant argues (Pages 5-6) that the amendment to Claim 1 overcomes the Lindner ‘234 reference.  Examiner respectfully disagrees for the reasons cited in the rejection of Claim 1, incorporating the amendments presented in the most recent Response.
Applicant’s argument regarding the fluid connections within the recycle loop has been considered.  As stated above, “fluidly connected” is being interpreted to require a direct connection between the recited elements.  With regards to the annotated version of Figure 9 provided in the remarks, the exit from blower C in the recycle loop does not have a direct connection to the return loop as annotated.
Applicant argues (Page 6) that Lindner ‘234 does not disclose the fresh air inlet of Claims 19-22.  Examiner respectfully disagrees for the reasons cited above.
Applicant argues (Page 6) that the second end of the recycle loop does not terminate at an exhaust.  Examiner respectfully disagrees based on Column 9 Lines 49-53, wherein it is disclosed that the remainder of the gas exiting loop C enters exhaust system 198 to vent to atmosphere.
Applicant argues (Page 6) that “an entirety” of the other part of the carrier gas loaded with the coating chemical compound is exhausted to atmosphere.  Examiner respectfully disagrees, noting that every gas flow that enters the chamber is necessarily exhausted from conduits into the atmosphere of the coating chamber.  It is noted that the claims as presented do not require venting the entirety of the other part of the carrier gas loaded with the coating chemical compound to an external atmosphere.  Examiner maintains that such a limitation, if presented, would not be supported by the specification because gas in the recycle loop will inherently interchange with air in the housing when it passes through the housing.
Applicant argues (Page 6) that if Claim 1 is novel and nonobvious over Lindner ‘234, claims dependent from Claim 1 are also novel over Lindner ‘234 for at least the same reason(s).  Examiner maintains that Claim 1 is not novel or nonobvious over Lindner ‘234 for the reasons discussed above.
Applicant presents no separate arguments for patentability of any of the dependent claims other than the alleged novelty of Claim 1.  As this argument has been addressed above, Examiner maintains the rejection of the dependent claims for the reasons presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712                 

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712